              Case 2:20-cr-00032-JCC Document 173 Filed 03/26/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0032-JCC
10                              Plaintiff,                    ORDER
11          v.

12   CAMERON BRANDON SHEA,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to proceed with a
16   guilty plea hearing by teleconference (Dkt. No. 172). Having thoroughly considered the motion
17   and the relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          Defendant is charged with conspiracy to mail threatening communications and to commit
19   cyberstalking; conspiracy to mail threatening communications, to commit stalking, and to
20   interfere with federally protected activities; mailing threatening communications; and
21   interference with federally protected activity. (Dkt. No. 94.) Defendant indicates that the parties
22   have reached a plea agreement and he seeks to move forward and resolve this matter without
23   delay. (Dkt. No. 172 at 1–2.) Due to the ongoing health risks posed by the COVID-19 pandemic,
24   absent limited exceptions, in-person proceedings will not resume in this District until at least
25   July 1, 2021. See W.D. Wash. General Order No. 04-21 at 2. As a result, the Court may conduct
26   a felony plea hearing by telephonic or video conference if the defendant consents and the Court


     ORDER
     CR20-0032-JCC
     PAGE - 1
              Case 2:20-cr-00032-JCC Document 173 Filed 03/26/21 Page 2 of 2




 1   finds that the plea hearing cannot be further delayed without serious harm to the interests of

 2   justice. See Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-

 3   136, §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order Nos.

 4   06-21 17-20, 14-20, 04-20. Here, Defendant has a strong interest in the speedy resolution of this

 5   matter and the Court finds that delaying Defendant’s guilty plea hearing, and therefore his

 6   sentencing, despite having already reached a plea agreement with the Government, would cause

 7   serious harm to the interests of justice.

 8          For the foregoing reasons, the Court GRANTS Defendant’s motion to proceed with a
 9   guilty plea hearing by video conference (Dkt. No. 172). The Court ORDERS that Defendant’s
10   guilty plea hearing before a Magistrate Judge be set as soon as practicable and be conducted by
11   video or telephonic conference. The Court DIRECTS the Magistrate Judge to establish a record
12   of Defendant’s consent to proceed remotely at the hearing.
13          DATED this 26th day of March 2021.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0032-JCC
     PAGE - 2
